United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lubbock, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-445
Issued: October 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2010 appellant filed a timely appeal from a November 10, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) denying an additional
schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained more than a 50 percent permanent impairment of
the left lower extremity for which he received schedule awards.
FACTUAL HISTORY
On January 3, 1992 appellant, then a 42-year-old letter carrier, injured his left ankle and
knee on the job. He underwent left knee arthroscopic surgery and Baker’s cyst excision on
February 10 and May 4, 1992, respectively. OWCP accepted the claim for left ankle strain and
1

5 U.S.C. § 8101 et seq.

left knee post-traumatic arthritis, Baker’s cyst aggravation and strain and granted a schedule
award for two-percent permanent impairment of the left lower extremity. Appellant
subsequently underwent total left knee replacement on January 13, 2003. By decision dated
November 4, 2004, OWCP granted a schedule award for an additional 48 percent permanent
impairment of the left lower extremity.2
On July 6, 2010 Dr. Gaylon B. Seay, a Board-certified orthopedic surgeon, performed a
total left knee revision of the tibial component. He released appellant to modified duty effective
August 30, 2010.
Appellant filed a claim for an additional schedule award on September 6, 2010. In a
September 28, 2010 report, Dr. Gerald L. Hill, an occupational physician, related that appellant
sustained an injury on January 3, 1992 and thereafter underwent multiple procedures on his left
knee. He added that appellant was presently restored to full-time duty, reassigned to a driving
route and generally “doing well.” On examination of the left knee, Dr. Hill observed an 11-inch
linear anterior scar, full range of motion (ROM) on extension and flexion up to 105 degrees and
insignificant tenderness and effusion.3 Applying Table 16-3 (Knee Regional Grid) on page 511
of the American Medical Association, Guides to the Evaluation of Permanent Impairment4
(hereinafter A.M.A., Guides), he assigned an impairment class Diagnosed Condition (CDX) of 2
with a default grade of C or a 25 percent impairment rating, as the knee exhibited good position,
stability and functionality.5 Citing appellant’s capacity to perform his normal work and the
knee’s range of flexion, Dr. Hill noted grade modifier values of one for Functional History
(GMFH) and one for Physical Examination (GMPE). He found the grade modifier for clinical
studies (GMCS) inapplicable. Using the net adjustment formula of GMFH - CDX + GMPE CDX or (1 - 2) + (1 - 2), Dr. Hill calculated a net adjustment of -2. He concluded that appellant
had a class 2, grade A impairment of the left lower extremity, which amounted to a 21 percent
impairment rating. Dr. Hill listed September 3, 2010 as the date of maximum medical
improvement.
On November 1, 2010 OWCP’s medical adviser reviewed Dr. Hill’s September 28, 2010
report and agreed with Dr. Hill that appellant had a 21 percent impairment rating for the left
lower extremity. Since appellant received prior schedule awards totaling 50 percent for a left
knee condition, he was not entitled to an additional award.

2

Appellant elected to receive the award in a lump-sum settlement.

3

Dr. Hill indicated that appellant experienced right knee symptoms related to a military injury. This condition is
not at issue before the Board.
4

A.M.A., Guides (6th ed. 2008).

5

Dr. Hill pointed out that a specific diagnosis of total knee revision of the tibial component was not included in
the regional grid. Alternatively, he applied the grading scheme associated with a diagnosis of total knee replacement
to determine the impairment rating.

2

By decision dated November 10, 2010, OWCP denied appellant’s claim for a schedule
award, finding that the medical evidence did not establish that he sustained additional
impairment above 50 percent.6
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment class for the CDX,
which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS. The net
adjustment formula is GMFH - CDX + GMPE - CDX + GMCS - CDX. Evaluators are directed
to provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.9
A claim for an increased schedule award may be based on new exposure or, absent any
new exposure to employment factors, medical evidence indicating that the progression of an
employment-related condition has resulted in a greater permanent impairment than previously
calculated.10 In determining entitlement to a schedule award, preexisting impairment to the
scheduled member should be included. Any previous impairment to the member under
consideration is included in calculating the percentage of loss except when the prior impairment
is due to a previous work-related injury, in which case the percentage already paid is subtracted
from the total percentage of impairment.11

6

OWCP originally issued its decision on November 2, 2010.

7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
9

R.V., Docket No. 10-1827 (issued April 1, 2011).

10

P.T., Docket No. 10-666 (issued November 24, 2010); James R. Hentz, 56 ECAB 573 (2005).

11

Carol A. Smart, 57 ECAB 340 (2006). See also 11 Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards & Permanent Disability Claims, Chapter 2.808.7(a)(2) (March 2011).

3

ANALYSIS
Appellant received earlier schedule awards that totaled 50 percent permanent impairment
of the left lower extremity. Following a July 6, 2010 left knee procedure, he filed a claim for an
additional schedule award. OWCP received a September 28, 2010 report from Dr. Hill, who
assigned a 21 percent impairment rating. OWCP’s medical adviser reviewed and adopted
Dr. Hill’s calculations. After subtracting 50 percent, the percentage already paid, from 21
percent, he concluded that appellant was not entitled to an additional schedule award.
The Board finds that Dr. Hill applied the appropriate tables and grading schemes of the
A.M.A., Guides, in determining that appellant currently has 21 percent impairment of the left
leg. The A.M.A., Guides classifies the lower extremity impairment by diagnosis, which is then
adjusted by grade modifiers.12 In this case, Dr. Hill based his impairment analysis on Table 16-3
(Knee Regional Grid). As the grid did not specifically provide for a diagnosis of total knee
revision, he identified total knee replacement as a similar, listed condition to be used as a guide
to the impairment calculation.13 Dr. Hill initially assigned a CDX of two with a default grade of
C as the left knee demonstrated good position, stability and functionality. Thereafter, he
determined that modification of the default grade was proper in light of appellant’s postoperative
history and physical examination. As appellant was restored to full-time duty and doing well
overall, Dr. Hill assessed a value of one for GMFH. Furthermore, since the left knee
demonstrated 105 degree flexion, he assessed a value of 1 for GMPE. Using the net adjustment
formula of GMFH - CDX + GMPE - CDX or (1 - 2) + (1 - 2), Dr. Hill calculated an adjustment
of -2. He therefore concluded that appellant had a class 2, grade A impairment of the left lower
extremity, which was equivalent to a 21 percent impairment rating. Dr. Hill applied the A.M.A.,
Guides and clearly explained how he determined appellant’s impairment rating. Appellant has
not submitted any medical evidence in conformance with the A.M.A., Guides supporting that he
has any greater impairment of his left leg. OWCP’s medical adviser concurred with Dr. Hill’s
rating.
On appeal, asserts that appellant is entitled to a separate award for 21 percent permanent
impairment. As noted, where a claimant has a preexisting impairment to the scheduled member
at issue, such impairment must be included in calculating percentage of loss unless it was work
related, in which case the percentage already paid is deducted.14 The record shows that appellant
received schedule awards for a combined 50 percent permanent impairment of the left lower
extremity. After concurring with Dr. Hill’s rating, OWCP’s medical adviser indicated that the
impairment determined by Dr. Hill was duplicative of impairment for which appellant previously
received a schedule award. Because appellant had already been awarded 50 percent impairment
12

R.V., supra note 9.

13

A.M.A., Guides, supra note 4 at 499.

14

See supra note 11. FECA and its implementing regulations provide for the reduction of compensation for
subsequent injury to the same scheduled member. Benefits payable under 5 U.S.C. § 8107(c) shall be reduced by
the period of compensation paid under the schedule for an earlier injury if: (1) compensation in both cases is for
impairment of the same member or function or different parts of the same member or function; and (2) the latter
impairment in whole or in part would duplicate the compensation payable for the preexisting impairment. 5 U.S.C.
§ 8108; 20 C.F.R. § 10.404(c).

4

of the left leg, OWCP properly offset the latest rating of 21 percent against his prior schedule
awards and found that he had no additional compensable impairment.
The Board notes that appellant submitted new evidence to OWCP after issuance of the
November 10, 2010 decision. The Board lacks jurisdiction to review evidence for the first time
on appeal.15 Appellant may request an increased schedule award based on evidence of a new
exposure or progression of an employment-related condition resulting in further impairment.
CONCLUSION
The Board finds that appellant did not sustain more than a 50 percent permanent
impairment of the left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the November 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

20 C.F.R. § 501.2(c).

5

